Citation Nr: 1242380	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-18 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an earlier effective date than November 15, 2007, for entitlement to service connection for left ear hearing loss and tinnitus.   

2.  Entitlement to an effective date prior to December 22, 2005, for the award of a temporary total rating based on the need for convalescence following left shoulder surgery.  

3.  Entitlement to an initial rating greater than 20 percent for degenerative joint disease and rotator cuff tendonopathy of left shoulder (minor), status post injury, prior to December 22, 2005.

4.  Entitlement to an increased disability rating greater than 20 percent for degenerative joint disease and rotator cuff tendonopathy of left shoulder (minor), status post injury, from June 1, 2006, to present.

5.  Entitlement to an extraschedular rating for degenerative joint disease and rotator cuff tendonopathy of left shoulder (minor), status post injury, from May 4, 2005, to December 21, 2005.
6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran had active duty service from January 1982 to May 1982 and from January 2004 to May 2005, in addition to service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006, August 2007, and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that the Veteran submitted new evidence after the March 2010 supplemental statement of the case (SSOC) and in a written statement dated in December 2012, the Veteran's representative waived RO consideration.  38 C.F.R. §§ 19.37, 20.1304 (2012).  

The issue of entitlement to an extraschedular evaluation for degenerative joint disease and rotator cuff tendonopathy of left shoulder (minor), status post injury for the appeal period from May 4, 2005, to December 22, 2005, and the issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  On November 15, 2007, more than one year following separation from service, the Veteran first filed a claim for service connection for hearing loss and tinnitus.   

2.  The competent and credible evidence of record shows that the Veteran was admitted for left shoulder surgery on December 22, 2005.

3.  Throughout the initial rating period on appeal, from May 4, 2004 to December 21, 2005, the Veteran's left shoulder disability manifested with forward flexion and abduction greater than 45 degrees.

4.  Throughout the rating period on appeal, from June 1, 2006, the Veteran's left shoulder disability manifested with forward flexion and abduction greater than 45 degrees and at worse at 45 degrees.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to November 15, 2007, for the award of service connection for left ear hearing loss and tinnitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.159, 3.400 (2012). 

2.  The Veteran does not meet the criteria for an effective date prior to December 22, 2005, for the award of a temporary total rating based on the need for convalescence following left shoulder surgery.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.30 (2012).

3.  The criteria for an initial disability rating in excess of 20 percent for degenerative joint disease and rotator cuff tendonopathy of left shoulder (minor), status post injury, for the appeal period from May 2005 to December 22, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2012).

4.  The criteria for a disability rating in excess of 20 percent for degenerative joint disease and rotator cuff tendonopathy of left shoulder (minor), status post injury, for the appeal period from June 1, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R 
§ 3.159(b)(1). 

The appeal for a higher initial rating for degenerative joint disease and rotator cuff tendonopathy of left shoulder (minor), status post injury, arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding this issue. 

As to the earlier effective date claims, the Board notes that Veteran is challenging the initial effective date following the grant of service connection and a temporary total rating based on the need for convalescence.  The Court has held that in cases where service connection has been granted and an initial disability evaluation and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the Board finds that VA had no duty to provide the Veteran with 38 U.S.C.A. § 5103(a) notice as to these claims.

However, the Board notes that the May 2006 VCAA notice informed the Veteran about how VA determines an effective date.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

The Veteran was not afforded a VA examination for the issue of an initial disability rating greater than 20 percent for the left shoulder disability for the appeal period from May 4, 2005, to December 21, 2005.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran submitted his original claim seeking service connection for his left shoulder disability in January 2006.  Though he submitted his original claim well within one year from his separation from active service, such that when service connection was granted for degenerative joint disease and rotator cuff tendonopathy of left shoulder (minor), status post injury, the grant was made effective the day after his separation from active duty, May 4, 2005, his claim was submitted after he had already undergone the corrective surgery in December 2005.  The net effect of the timing of his claim was that no VA examination could be provided for his left shoulder in its original, active service condition.  Further, there are VA clinical reports and the private treatment reports from the fee-based clinician of record for the appeal period now before the Board.  The Board will not remand for an examination now as no examination could look back in time to provide the examiner an opportunity to evaluate the left shoulder as it was for the appeal period, May 4, 2005 to December 21, 2005.

The Veteran was afforded sufficient VA joint examinations in April 2007, November 2008, and December 2011 regarding the claim for an increased rating for the left shoulder disability for the appeal period from June 1, 2006.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

Earlier Effective Date for Left Ear Hearing Loss and Tinnitus Disabilities

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i). 

The Veteran essentially contends that the effective date for service connection for left ear hearing loss and tinnitus should be from the date of his separation from service (May 2005).  The Veteran however submitted his claim more than one year after service.  When a claim is submitted more than one year after service, the effective date shall be the date of the receipt of the claim.  U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The Veteran filed his claim in this case on November 15, 2007.  Therefore, the proper effective date of November 15, 2007, was afforded since the claim was received more than one year following the Veteran's separation from service. 

The Board has also considered whether any evidence of record prior to the Veteran's submission of his formal application for service connection on November 15, 2007, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris (i.e. not competent) may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2012). 

After reviewing the record, the Board concludes that there are no documents submitted prior to November 15, 2007, indicating intent to claim entitlement to service connection for hearing loss and tinnitus.  On his April 2010 substantive appeal the Veteran contended that his claim for benefits was being processed while he was on active service (he separated in May 2005) and he was unaware he was required to specify the particular disability.  The Board notes that the Veteran's first claim seeking service connection for his left shoulder was submitted in January 2006 and that his signature on the formal application was also dated in January 2006.  The VCAA notice that was mailed to the Veteran in January 2006 listed the disability claim that VA was processing and the only disability listed was the left shoulder pain disorder, which put the Veteran on notice that that was the only claim pending before VA.  Therefore, the Veteran's contention cannot be reconciled with the objective documents of record.   

It is further noted that, under 38 C.F.R. § 3.157 (2011), a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's November 2007 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, therefore, that regulation does not afford a basis for finding that an informal claim based on a report of examination or hospitalization was filed earlier than November 15, 2007.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993). 

In conclusion, there is no legal entitlement to an earlier effective date in this case.  Because the preponderance of the evidence is against the claim for an earlier effective date of service connection for left ear hearing loss and tinnitus, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Earlier Effective Date for Temporary 100 Percent Evaluation for Left Shoulder Surgery

The Veteran contends that while the he was admitted for left shoulder surgery on December 22, 2005, the effective date for the award of his temporary total rating based on the need for convalescence should be effective May 4, 2005, upon his separation from active service, because he contends he was unable to work (as a self-employed subcontractor) due to the left shoulder pain, in particular when lifting above the level of his head, upon service separation and the delay in scheduling the surgery was due to the fault of VA.   

VA regulations permit the assignment of a temporary total disability rating, without regard to other provisions of the rating schedule, ". . . when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that . . . treatment of a service-connected disability resulted in: (1) Surgery necessitating at least one month of convalescence(;) (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) (; or,) (3) Immobilization by cast, without surgery, of one major joint or more."  
38 C.F.R. § 4.30(a). 

The award of the temporary total rating is to be made "effective from the date of hospital admission or outpatient treatment" and continues for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient treatment.  38 C.F.R. § 4.30.  Additionally, extensions may be granted in increments beyond the initial grant, up to one year.  38 C.F.R. § 4.30(b).

As noted above, the Veteran claims an effective date back to May 4, 2005, for the award of a temporary total rating based on the need for his convalescence because he contends that his left shoulder disability caused him to be unable to work during that time.  Moreover, the record includes a May 2006 treatment report from the private, fee-based physician who performed the surgery who opined, in substance, that the Veteran's adverse symptomatology from his (now) service connected left shoulder disability rendered him unable to work anywhere near full capacity from May 2005 to May 2006.   

However, the Board finds that it must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'"  See Owings v. Brown, 
8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  In fact, the Board notes that federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Indeed, the Supreme Court of the United States, in Richmond, went so far as to point out that '[i]t is a federal crime, punishable by fine and imprisonment, for any Government officer or employee to knowingly spend money in excess of that appropriated by Congress."  Richmond, 110 S. Ct. at 2474. 

The facts of the case are not in dispute.  Specifically, the Veteran does not claim and the record does not show that the date of his hospitalization for the left shoulder surgery, specifically a left shoulder arthroscopy, arthroscopic subacromial decompression, and arthroscopic excision of the distal 1.5 centimeters of the clavicle, was earlier than December 22, 2005.  Moreover, the controlling regulation is clear in stating that the award of the temporary total rating is to be made "effective from the date of hospital admission or outpatient treatment."  38 C.F.R. 
§ 4.30.  

Therefore, the Board finds that the claim for an earlier effective date prior to December 22, 2005, for the award of a temporary total rating based on the need for convalescence under 38 C.F.R. § 4.30 must be denied as a matter of law regardless of the date that the record may or may not show that he became unable to work because of his service connected left shoulder disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). 

Initial Rating for Left Shoulder Disability from May 4, 2005, to December 21, 2005

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's left shoulder disability (degenerative joint disease and rotator cuff tendonopathy of left shoulder (minor), status post injury) is rated under Diagnostic Code 5201 for limitation of motion of the arm.  Under this provision, limitation of motion of the arm at shoulder level warrants a 20 percent disability rating for the minor arm; limitation of motion of the arm midway between side and shoulder level warrants a 20 percent disability rating for the minor arm; and limitation of motion of the arm to 25 degrees from side warrants a 30 percent disability rating for the minor arm.  38 C.F.R. § 4.71a.

Normal range of motion of the shoulder is abduction from 0 to 180 degrees.  
38 C.F.R. § 4.71, Plate I (2012).  Diagnostic Code 5201 contemplates limitation of motion of the arm, and assigns a 20 percent rating when motion of the minor arm is limited to shoulder level (90 degrees) or to midway between the side and shoulder level (45 degrees), and a 30 percent rating when motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2012). 

In March 2005, after his return from Iraq though still on active duty orders, the Veteran reported to service clinicians that he had injured his left shoulder while exiting a vehicle in Iraq some three to four months prior.  He reported no pain while the left arm was stationary, though there was pain with rapid movement of the left arm and while moving the left arm to the rear.  The service clinician assessed left shoulder pain and noted the Veteran would rotate home in less than a week.  The clinician also suspected a rotator cuff injury.  

In June 2005 the Veteran was evaluated at VA.  He reported the suspected rotator cuff injury and that the left shoulder pain continued.  The pain was worse when he reached up or out.  The VA primary care clinician noted range of motion was limited on the left shoulder due to pain, especially abduction beyond 90 degrees and external rotation.  Impingement was present.  The left shoulder x-ray study taken in June 2005 found a normal left shoulder, with no fracture or dislocation seen, a well-maintained joint space and no boney abnormality.  

In August 2005 the Veteran began VA physical therapy.  The Veteran was right handed.  He described the pain as a continuing soreness, rated as three to four out of 10.  There was occasionally sharp pain with quick movement and the left shoulder did not tolerate weight well.  He reported pain and difficulties lifting plywood for his job duties, as the plywood would weigh approximately 70 to 80 pounds.  He was employed as a subcontractor.  The physical therapist found full active range of motion, though end range left shoulder flexion and abduction had soreness.  There was no painful arc identified and drop arm and empty can testing was negative.  Though the Veteran reported rotator cuff injury, the physical therapist did not suspect a tear because of negative special testing.    

The Veteran returned the next week in August 2005 for physical therapy and reported hearing a pop and a crack while performing his exercises.  There was no pain with motion, but felt there was something rolling in the shoulder.  The physical therapist again found full active range of motion.  

The Veteran returned the last week of August 2005 for physical therapy.  He reported left lateral soreness and limited endurance while trying to apply installation overhead while performing his job duties.  The physical therapist found good scapular control and full active range of motion with normal strength, though the Veteran had challenges to endure his job duties.  

The Veteran underwent VA physical therapy again in early September 2005.  He presented with full active range of motion with strength within normal limits, though he had some residual left lateral shoulder soreness and limited but improving endurance.  There were also intermittent episodes of sharp pain with quick or sudden movements.  The Veteran was discharged from physical therapy.  

In November 2005 the Veteran returned to VA primary care for follow-up evaluation.  He reported continued left shoulder pain and limited range of motion especially overhead.  He reported he was still in the Guard and trained every month and was still a construction worker, though he reported being unable to perform certain tasks due to limited left shoulder range of motion.  The primary care clinician noted the left shoulder was tender on the left deltoid region and superiorly and range of motion was limited, especially abduction beyond 90 degrees.    Exterior rotation and apprehension caused pain.  A November 2005 left shoulder MRI study found rotator cuff tendonopathy and degenerative changes within the glenoid labrum.
In late November 2005 the Veteran was privately evaluated by a fee-based orthopedic physician, Dr. O.  The Veteran reported the original injury and that he had had some physical therapy which had helped; however, he still had great difficulty with overhead motion and some nocturnal pain.  The shoulder appeared normal and there was no scapular winging.  The range of motion was normal and there was no painful arc of motion.  He did have a markedly positive impingement sign.  There was pain, but no apprehension with abduction and external rotation though there was pain with crossed arm abduction.  Strength was intact; in particular, rotator cuff strength was 5/5.  There was no generalized ligament laxity.  The fee-based physician assessed labral tear of the left shoulder and determined he was a good candidate for surgery, which would be scheduled as soon as prior authorization came from VA.   

To receive a disability rating in excess of 20 percent, the Veteran's range of motion must be limited to 25 degrees from the side,  At no point does the evidence show restriction of range of motion to halfway between the side and shoulder level; indeed, the Veteran's range of motion was regularly described as full and normal though he experienced pain. 

The Board finds that the clinicians sufficiently considered the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The Veteran's range of motion of the left shoulder was found to be additionally limited by pain, and his reports of pain and difficulty with overhead motion and overhead work, in particular lifting overhead plywood for his job, was considered by his physical therapist in the evaluations.  The additional limitations due to pain were recorded and considered in the clinical evaluations.  Therefore, even considering the factors set forth in DeLuca, the Veteran's limitation of motion did not rise to the level of the next higher disability rating as any pain, incoordination, fatigue, weakness, and lack of endurance were considered in the range of motion findings.  Applying the DeLuca criteria does not lead to a higher rating.

The Board finds that a preponderance of the evidence is against the claim for an initial disability rating greater than 20 percent for the Veteran's degenerative joint disease and rotator cuff tendonopathy of left shoulder (minor), status post injury, prior to December 22, 2005.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Rating for Degenerative Joint Disease and Rotator Cuff Tendonopathy of Left Shoulder (minor), Status Post Injury, from June 1, 2006, to present

Again, the Veteran underwent left shoulder surgery on December 22, 2005, and was granted a temporary 100 percent rating during the recovery period until June 1, 2006, when a 20 percent disability rating became effective.  The Veteran contends that his left shoulder disability warrants a higher rating.

While still rated as 100 percent, temporarily, the Veteran was evaluated by VA and his fee-based clinician several times in May 2006.  The Board finds these evaluations relevant as they provide evidence of the state of the Veteran's shoulder upon the 20 percent disability rating being made effective on June 1, 2006.  

The Veteran was evaluated in the VA physical therapy clinic on May 1, 2006.  The VA physician noted the left shoulder abduction was limited to 30 to 40 degrees, though flexion and extension had improved compared to the pre-operation status.  There was still stiffness and tightness in the shoulder.  The Veteran was directed to physical therapy.

One week later in May 2006, the left shoulder disability was evaluated by the long-time, fee-basis surgeon.  The Veteran still had some pain with certain movements.  The appearance of the left shoulder was normal.  There was no scapular winging.  The range of motion of the left shoulder was described as normal and excellent, though the fee-basis clinician did not provide range of motion measurements.  There was no painful arc of motion and the impingement sign was negative.  The apprehension sign was negative in abduction and external rotation.  There was no point of tenderness in step-off at the AC joint and no pain with crossed arm abduction.  Strength was intact; in particular rotator cuff strength was 5/5.  Speed's test was negative.  There was no generalized ligamentous laxity.  The Veteran reported some continuous pain with supraspinatus testing, but no real weakness except a trace to 1/2 grade of weakness by manual testing.  The fee-basis clinician assessed residual pain and weakness following otherwise successful arthroscopic left shoulder surgery, though he was not at maximum medical improvement.

The Veteran underwent an evaluation by a VA physical therapist nearly two weeks later, still in May 2006.  Left shoulder pain was now described as sharp, especially with abduction from 8 o'clock to 10 o'clock.  The Veteran reported the pain was aggravated by motions requiring abduction of the arm or across the body, driving, and reaching behind his back.  He had compensated to perform personal hygiene and dressing tasks.  He also reported he was unable to perform work duties as a construction worker, though he remained in the reserves.  His reserves position was more of a manager and supervisor.  The boney landmarks and visible muscles were grossly symmetrical, except the left deltoid was a millimeter less than the right.  Left shoulder flexion was full to active range of motion, though left shoulder abduction was less than 90 degrees.  External rotation and internal rotation were within normal limits.  Left shoulder strength was grossly 5/5 except for abduction which was rated as 2/5 due to an inability to complete the functional range.    

When the Veteran underwent an evaluation in November 2006 with his private surgeon, the objective findings varied from VA findings.  The fee-basis surgeon found him much improved from his pre-operative state.  The Veteran reported strenuous overhead activity was painful and he could not do it, in particular drywall work overhead.  He no longer had nocturnal pain and he could do most things at waist level, even if they involved heavy lifting, though anything over his head tended to be a problem.  The appearance of the left shoulder was normal.  The range of motion was normal.  There was no painful arc of motion and the impingement sign was negative, as was the apprehension sign in abduction and external rotation.  There was no pain with crossed arm abduction.  Again, strength was intact, in particular rotator cuff strength was at 5/5 (later described further as revealing no significant weakness, but he did have pain to a modest extent with supraspinatus testing).  There was no generalized ligamentous laxity.  His range of motion was normal, but he still had some pain, which the fee-basis surgeon described as "modest" when he elevated his arm above shoulder level.  The fee-basis surgeon determined he was at the maximum medical improvement.  
In January 2007 he underwent a VA surgical evaluation.  The VA physician noted he had made a good recovery, though it had taken nearly a year of physical therapy and other activities to get him back to a position of working as a contractor.  The Veteran remained in the reserves.  He reported persistent pain, an inability to fully extend his arm into a flexed position or do overhead work with heavy objects greater than 10 pounds.  The clinician noted good range of motion, essentially full range of motion except straining in hyperabduction and then in internal and external rotation.  The anterior portion of the deltoid was moderately weakened; however it was functioning.  He had good stability and no evidence of subluxation or posterior dislocation of the shoulder itself.  There were no neurological findings and the rest of the examination revealed good strength.  

In April 2007 the Veteran was afforded a VA joints examination.  He reported he was self-employed in remodeling work and had noticed he could not do activities he could do previously.  He had shoulder pain when he raised his hand above his head and the shoulder was tired.  He reported he could not work at all, because of his left shoulder.  The fee-basis surgeon originally had told him he could work beginning in June 2006; however, he had attempted to work and he experienced pain and weakness.  He had been placed on a limited duty profile with his Guard unit.  He also reported deformity, giving way, instability, stiffness, and weakness, in addition to weekly flare-ups that were severe.  The range of motion testing found forward flexion to 120 degrees, with pain beginning at 120.  Passive range of motion was the same and there was no loss of range of motion on repetitive use.  Abduction was measured 0 to 115 degrees, with pain beginning at 90 degrees and loss of motion to 90 degrees upon repetitive motion.  External rotation was measured 0 to 85 degrees with pain at 85 degrees, though no loss of range upon repetition.  Internal rotation was measured to 50 degrees, with pain beginning at 50 degrees, and again, no loss of motion on repetitive use.  There was no ankylosis.  The examiner summarized crepitus, tenderness, painful movement, and deformity of the left shoulder.  The Veteran reported he was a self-employed contractor for 20 years and had begun part time work for the past year due to the left shoulder.  He estimated he had lost 25 to 35 weeks from work during the past 12 months.  

In a January 2008 clinician evaluation for another disorder, the Veteran reported he was working, but he was having a hard time with the pain in his shoulder.

In November 2008 he was provided another VA joints examination.  Range of motion testing found his left shoulder forward flexion measured 0 to 120, with pain at 120, though no loss of motion range on repetitive testing.  Abduction was measured 0 to 115, with pain beginning at 90 and loss of range of motion due to the pain.  External rotation was measured to 85 degrees, again with pain at 85 degrees and no additional range of motion loss on repetitive use.  Internal rotation was measured to 50 degrees with pain at 50 degrees.  The Veteran reported he was incapable of doing the work of a contractor, and that he was incapable of lifting or carrying anything greater than 25 pounds.  He dated the onset of his part time work as two and a half years prior and that he lost 30 to 35 weeks from work in the previous 12 months due to left shoulder pain.  

In March 2009 the Veteran underwent a VA orthopedic consult with a VA clinician, primarily for his other shoulder.  He described his work as a subcontractor doing carpentry, cabinets, sheetrock, and tiles.  He reported he had not worked in the previous six months due to lack of demand.  He did not engage in sports or strenuous activities.  He continued to report being unable to do any overhead work.  

The Veteran continued VA treatment for other disorders and for his right shoulder disability, for which he underwent surgery in October 2009, now service-connected.  There are no VA treatment records from March 2010 to March 2011, such that the Veteran reestablished VA treatment in March 2011.

[see Virtual VA, pp 2/113, 4/113, 5/113, and 9/113] In December 2011 the Veteran was afforded a VA joints examination, found in the record in the format of a DBQ (Disability Benefits Questionnaire).  The examiner assessed degenerative joint disease of both shoulders and rotator cuff tear with impingement syndrome for both shoulders.  Left shoulder flexion was measured to 90 degrees, with painful motion beginning at 60 degrees.  Abduction was measured to 45 degrees, with painful motion beginning at 30.  The Veteran reported being unable to perform repetitive testing with three repetitions, due to pain.  The examiner found function loss of the left shoulder, in that there was less movement than normal, weakened movement, excess fatigability, and pain on movement.  There was also localized tenderness or pain on palpitation of the joint.  The Veteran had guarding in his shoulders and the muscle strength for shoulder abduction and forward flexion was 3/5.  There was no ankylosis.  As to functional impact, the Veteran reported he was a contractor doing construction, but he had difficulty doing physical work with his arms, in that he could not use his hands and arms freely, but had to keep them tucked in at the sides and that he could not elevate the arms without pain.  He could do some work for one to two days, and then he would have to rest for two days.   

To receive a disability rating in excess of 20 percent, the Veteran's range of motion must be limited to 25 degrees from the side.  The Board notes that the May 1, 2006, evaluation of the Veteran's range of motion by a VA clinician recorded his abduction as being only to 30 degrees; however, the Board observes a good portion of that report related to the Veteran's complaints regarding VA's refusal to pay for fee-based physical therapy, now that it was available at the VA facility itself.  In contrast, one week later, the Veteran was evaluated by his long-time, fee-based surgeon who found his range of motion both normal and "excellent."  Therefore, the Board finds the credibility and probative value of the reported abduction range of motion as taken on May 1, 2006, to be quite low, as the sharp contrast between abduction measured to be 30 to 40 degrees compared to "excellent" range of motion one week later cannot be reconciled in the Veteran's favor.  

At no point from June 1, 2006, does the evidence credibly show his left shoulder, the minor shoulder, had restriction of range of motion to 25 degrees from his side.  At its worst, the left shoulder abduction was found objectively to be to 45 degrees during the most recent examination in December 2011.  More typically, his range of motion fell within the halfway between the side and shoulder level; indeed, the Veteran's range of motion was regularly described as full and normal, though he experienced pain, when he was evaluated by the fee-based surgeon.  

The Board finds that the clinicians sufficiently considered the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The Veteran's range of motion of the left shoulder was found to be additionally limited by pain and his reports of pain and difficulty with overhead motion and overhead work, in particular lifting overhead, was considered by his clinicians and examiners in the evaluations.  The additional limitations due to pain were recorded and considered in the clinical evaluations.  Therefore, even considering the factors set forth in DeLuca, the Veteran's limitation of motion did not rise to the level of the next higher disability rating, which for a minor shoulder would be the highest provided by DC 5201, 30 percent, as any pain, incoordination, fatigue, weakness, and lack of endurance were considered in the range of motion findings.  Applying the DeLuca criteria does not lead to a higher rating.

The Board finds that a preponderance of the evidence is against the claim for a disability rating greater than 20 percent for the appeal period from June 1, 2006 for the Veteran's degenerative joint disease and rotator cuff tendonopathy of left shoulder (minor), status post injury.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration 

In denying the claims for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis for his left shoulder disability for the appeal period from June 1, 2006.  (As noted below, the Board is remanding the issue of compensation on an extra-schedular basis for the left shoulder disability for the appeal period prior to his surgery, from May 2005 to December 22, 2005.)  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left shoulder disability for the appeal period from June 1, 2006, are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. 

In addition, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations, or any hospitalizations, for his left shoulder disability.  Indeed, treatment itself became sporadic.  Further, the Board has remanded the issue of entitlement to TDIU following his August 2010 statement.  There is no evidence in the medical record of an exceptional or unusual clinical picture. 

The Board has considered all facets of the Veteran's left shoulder disability, for the appeal period from June 1, 2006, in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of his service-connected left shoulder disability.  In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this left shoulder disability, for the appeal period from June 1, 2006, for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

The rating criteria for degenerative joint disease and rotator cuff tendonopathy of left shoulder (minor), status post injury, from June 1, 2006, to present describe the Veteran's disability levels and symptomatology and thus his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Hence, referral for extraschedular consideration is not warranted. 

ORDER

An effective date prior to November 15, 2007, for the grants of service connection for left ear hearing loss and tinnitus is denied. 

An effective date prior to August 6, 2008, for the award of a temporary total rating based on the need for convalescence following left shoulder surgery is denied. 

Entitlement to an initial disability rating greater than 20 percent for degenerative joint disease and rotator cuff tendonopathy of left shoulder (minor), status post injury, prior to December 22, 2005, is denied. 

Entitlement to a disability rating greater than 20 percent for degenerative joint disease and rotator cuff tendonopathy of left shoulder (minor), status post injury, from June 1, 2006 to present, is denied. 


REMAND

As noted above, the record includes a May 2006 fee-based private treatment report from the Veteran's (then) treating physician in which it is opined, in substance, that the Veteran's adverse symptomatology from his left shoulder disability rendered him unable to work in effect from May 2005 until he underwent the surgery on December 22, 2005.   

The Board finds that the May 2006 treatment report meets the 38 C.F.R. 
§ 3.321(b)(1) criteria for submission to the Director, Compensation and Pension, the question being whether the Veteran was entitled to an extraschedular rating for his left shoulder disability from May 2005 until December 22, 2005.  See Thun v. Peake, 22 Vet App 111 (2008).  Therefore, this issue is remanded for such a determination. 

Further, in an August 2010 statement, the Veteran reported that he was struggling to find gainful employment.  The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim is not separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The Veteran's TDIU claim was reasonably raised by the record in the August 2010 statement.  

The Veteran currently is service-connected for right shoulder degenerative joint disease, evaluated as 30 percent disabling, left shoulder degenerative joint disease and rotator cuff tendonopathy, status post injury, evaluated as 20 percent disabling, tinnitus, evaluated as 10 percent disabling, bilateral hearing loss, evaluated as 0 percent disabling, and residuals scarring, left shoulder, also evaluated as 0 percent disabling.  The Veteran's combined rating is currently 50 percent. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2012).  

In the August 2010 statement, the Veteran reported he was struggling to be gainfully employed due to his disabilities.  The issue of whether or not the Veteran is unemployable due to his service connected disabilities has been reasonably raised by the record.  However, the record is insufficient for the Board to make a determination as to TDIU.  Thus, remand is required.  The Board finds that a VA examination is necessary to address the extent to which the Veteran's service connected disabilities affect his ability to obtain and maintain substantially gainful employment.  The RO should also determine whether the Veteran is currently working. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should submit to the Director, Compensation and Pension, the question of whether the Veteran is entitled to an extraschedular rating for his left shoulder disability from May 4, 2005, to December 22, 2005.  

2.  The RO/AMC should contact the Veteran to determine if he is currently employed.  A determination of his current employment status must be made and entered into the claims file. 

3.  After the above is accomplished, the AMC/RO should schedule the Veteran for a VA examination.  The claims folder must be made available to the examiner, in addition to a copy of the remand order, and reviewed in conjunction with the examination.  All necessary tests should be conducted and the examiner is requested to review all pertinent records associated with the claims file.  Thereafter, the examiner should opine as to the impact of the Veteran's service connected disabilities on his ability to work. 

The examiner is asked to obtain a complete occupational history from the Veteran, if possible, and to provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service- connected disabilities, without consideration of his non-service-connected disabilities and without regard to his age, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file. 

5.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

6.  The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the RO/AMC should thereafter provide the Veteran and his representative with a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


